USCA4 Appeal: 19-7884      Doc: 36         Filed: 09/30/2022      Pg: 1 of 3




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 19-7884


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MIKLE ANTHONY BUTLER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        R. Bryan Harwell, Chief District Judge. (4:17-cr-00468-RBH-1; 4:19-cv-00849-RBH)


        Submitted: July 29, 2022                                     Decided: September 30, 2022


        Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
        Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Mikle Anthony Butler, Appellant Pro Se. Everett E. McMillian, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-7884       Doc: 36         Filed: 09/30/2022      Pg: 2 of 3




        PER CURIAM:

               Mikle Anthony Butler seeks to appeal the district court’s order denying relief on his

        28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               We have independently reviewed the record and conclude that Butler has not made

        the requisite showing. * Accordingly, although we grant Butler’s August 12, 2022, and

        August 19, 2022, motions to supplement his informal brief, we deny a certificate of


               *
                  We decline to consider Butler’s challenges to the indictment and the sufficiency
        of the guilty plea colloquy under Rehaif v. United States, 139 S. Ct. 2191 (2019), which he
        pursues for the first time on appeal despite Rehaif issuing about one week before Butler
        mailed his response to the Government’s opposition to his § 2255 motion and about five
        months before the district court entered its order dismissing Butler’s § 2255 motion. See
        Garey v. James S. Farrin, P.C., 35 F.4th 917, 928 (4th Cir. 2022) (explaining
        circumstances in which we will consider issue raised for first time on appeal in civil case).
        We have considered Butler’s actual innocence claim in light of Rehaif, however, and we
        are satisfied that he is not entitled to a certificate of appealability on that claim.

                                                      2
USCA4 Appeal: 19-7884      Doc: 36         Filed: 09/30/2022      Pg: 3 of 3




        appealability and dismiss the appeal. We also grant Butler’s September 15, 2022, motion

        to disregard his August 25, 2022, motion for authorization under 28 U.S.C. §§ 2244,

        2255(h), and treat the August 25 motion as withdrawn. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     3